The Yice-Chancbllgh,
This motion cannot be granted. The court is not in the habit of ordering an advance out of the fund in dispute for the purpose of feeding litigation: Tillotson v. Crook, 4. Mad. C. R. 172 ; 2 Simons, 40.
The complainant has acquired a prima facie lien on this money ; and,’ in order to upset it, the defendant must rely upon his subsequent earnings for the means of making his defence. These are secured to him by the general charity included in the 195th rule of the court; and they are all he can have.